Citation Nr: 0811775	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  02-03 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for allergic rhinitis and 
sinusitis, to include on a secondary basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In its' February 2007 remand, the Board determined that the 
veteran should be afforded an additional VA examination which 
addresses both the direct and secondary service connection 
theories of entitlement to service connection for allergic 
rhinitis and sinusitis.  Following the examination, the VA 
examiner was instructed to express an opinion as to: (1) 
whether the veteran has a current diagnosis of allergic 
rhinitis and/or sinusitis; and if so (2) whether it is at 
least as likely as not that any such disability was caused or 
aggravated by the veteran's service-connected chronic 
bronchitis with areas of scarring and bronchiectasis with 
recurrent bronchiatic infections, or is etiologically related 
to the veteran's period of service in any way.

The record reflects that the veteran was afforded a VA 
examination in September 2007.  Following physical 
examination, the VA examiner provided the following opinion 
"It is less likely that not that sinus infections in the 
past have caused or aggravated the veteran's service-
connected chronic bronchitis, with areas of scarring and 
bronchiectasis with recurrent bronchiatic infections."  In 
addition, the examiner opined "It is less likely that not 
allergic rhinitis symptoms have caused or aggravated the 
veteran's service-connected chronic bronchitis, with areas of 
scarring and bronchiectasis with recurrent bronchiatic 
infections."

Unfortunately, these opinions are not responsive to and in 
complete compliance with the directives of the Board remand.  
Specifically, the opinions do not address whether the 
veteran's service-connected chronic bronchitis caused or 
aggravated his nonservice-connected allergic rhinitis and 
sinusitis.  Instead, the opinions address whether the 
veteran's allergic rhinitis and sinusitis caused or 
aggravated his service-connected chronic bronchitis.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Forward the claims folder to the 
September 2007 VA examiner for the 
purpose of obtaining an addendum.  If 
this examiner is unavailable the case 
is to be referred to another 
appropriate VA examiner.  The examiner 
should review of the claims file.

The examiner should opine whether it is 
at least as likely as not that the 
nonservice-connected allergic rhinitis 
and sinusitis were caused or aggravated 
by the veteran's service-connected 
chronic bronchitis.

2.  Review the addendum to ensure it 
contains the requested medical opinion 
in response to the question posed.  If 
not, take corrective action. 38 C.F.R. 
§ 4.2 (2007); Stegall, supra.

3.  Then readjudicate the claim for 
service connection for allergic 
rhinitis and sinusitis, to include on a 
secondary basis.  If this claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to 
it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



